 LATHERS UNION LOCAL 104365Lathers Union Local 104, The Wood,Wire and MetalLathers International Union,AFL-CIOandAsso-ciatedGeneralContractors of America, Inc.,SeattleNorthwest Chapter(The Blaine PettyCompany)and AcousticalWorkers Local 1982,affiliatedwith United Brotherhood of CarpentersandJoinersofAmerica,AFL-CIO.Case19-CD-159October 31, 1970DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, BROWN, AND JENKINSThis is a proceeding under Section 10(k) of theNational LaborRelationsAct, as amended, followinga Section8(b)(4)(i) and (ii)(D) charge filed on March30, 1970, by Associated General Contractors ofAmerica,Inc.,Seattle,Northwest Chapter.' Thecharge alleged that on or about March 30, 1970,Lathers Union Local 104, The Wood, Wire and MetalLathersInternationalUnion, AFL-CIO,2 engaged inpicketing with an object of forcing or requiring TheBlainePettyCompany 3to assignthework ofinstallinghangers and black iron channels forceilingsystems on the Washington Athletic Club remodelingproject located at 1325 Sixth Avenue, Seattle, Wash-ington,tomembers of the Lathers rather than tomembers oftheAcousticalWorkers Local 1982,affiliated with United Brotherhood of Carpenters andJoiners of America, AFL-CIO.4A hearing was held at Seattle, Washington, on July1and 2, 1970, beforeHearingOfficer James M.Kennedy. All parties appeared at the hearing and allwere afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to produceevidencebearing onthe issues.Thereafter, theEmployer and the Lathers filed briefs in support oftheirpositions.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegat-ed itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings madeat the hearing and finds them free fromprejudicial error. They are hereby affirmed. Upon theentire record in this case, the National LaborRelations Board makes the following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated that The Blaine Petty Compa-ny is a State of Washington corporation with itsprincipal place of business at Issaquah, Washington,where it is engaged in the business of installing ceilingsystems in the construction industry. During the lastfiscal year in the course of business, the Employerpurchased and received goods valuedin excess of$50,000 which were shipped from points outside theState ofWashington directly to the Employer atpoints within the State of Washington. We find thattheEmployer is engagedin commercewithin themeaning of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assertjurisdiction herein.H. THE LABOR ORGANIZATIONS INVOLVEDThe parties have stipulated, and we find, thatLathers Union Local 104, The Wood, Wire and MetalLathers International Union, AFL-CIO, and Acous-ticalWorkers Local 1982, affiliated with UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, are labor organizations within the mean-ing of Section 2(5) of the Act.III.THE DISPUTEA.Background and Facts of the DisputeSince 1962, when the company was founded, theEmployer has been engaged in business as a contrac-tor primarily involved with the installation of acousti-cal ceilings. Generally employing about 60 employees,theEmployer is responsible for approximately 60percent of the acoustical ceiling work done in KingCounty,Washington.5 Throughout this time, theEmployer has followed the custom and practice ofother local ceiling contractors and, accordingly, it hasalways employed members of the Acoustical Workersto fulfill its commitments .6 Thus, the Employercurrentlyhas a collective-bargaining agreement,rHereinafterreferred to as the AGC. This employer-association is thecollective-bargaining agent for The BlainePetty Company.2Hereinafter referred to as the Lathers.3Hereinafter referred to asthe Employer.4Hereinafter referred to asthe Acoustical Workers.5In addition to the WashingtonAthletic Club project outof which theinstant dispute arose,theEmployer is presently working on the KingCountyAdministration Building project,Seattle,Washington.With regardto this project,also, the Employer has been notified(by letter dated May13, 1970,from the National Joint Board for Settlementof JurisdictionalDisputes)that the Lathers intend to claim the same work on that project asdisputed herein.6The parties stipulated that,for the last 5 years,at least 90 percent ofthe installation of hangers and black iron channels for ceiling systems inKing County has been done by workmen who are members of theAcousticalWorkers. They further stipulated that,for the purposes of thisdispute,any period in excess of 5 years and any percentage in excess of 90percent are not relevant.186 NLRB No. 70 366DECISIONSOF NATIONALLABOR RELATIONS BOARDeffective February 15, 1968, to June 1, 1971, with theAcousticalWorkers.? The Employer has no collec-tive-bargaining agreementswith any other labororganizations,8 and all of its employees are membersof the AcousticalWorkers or, occasionally, othercarpenterunion affiliates.In line withthis general operating procedure, whenthe Employer began work on the Washington AthleticClub job sometime prior to March 1970 it employedmembers oftheAcousticalWorkers only for allaspects of the ceiling remodeling. On March 27, 1970,the Lathers'businessmanager telephoned the AGC'slabor relationsdirector and stated that, with respect tothis particular job, the Employer was doing work(specifically, the installation of hangers and black ironchannels) through Acoustical Workers that properlyshould be done through the Lathers .9 After checkingthematter, the AGC labor relations director calledthe Lathers and advised that the work did belong tothe Acoustical Workers and there was no reason tosuggest tothe Employer that the workassignment bechanged.On the following Monday morning, March 30, 1970,the Lathers picketed the Washington Athletic Clubjob with a sign saying:BlainePetty and Carpenters Dist. Council refusestocomplywithdecisionsofNal.JointBoard-Lathers Local 104.Although the Employer did not have any of itsemployees working at that time, craftsmen employedby other contractors refused to perform their jobs anda work stoppageensued.Later in the day, representa-tives of the AGC and the Lathers unsuccessfully triedto resolve the problem, but they did reach anagreementthat the picket would be removed any timeAs indicated,suprathis contractwas negotiatedin the Employer'sbehalf by the AGC.The agreement provides at article 11-Territory and Work Covered: "(b)The work covered bythisAgreementshall be as outlinedin the GeneralConstitution and Laws of the Brotherhoodof Carpentersand Joiners ofAmerica andapproved by the AFL-CIO,National Building TradesAFL-CIO decisionsof record,Green Book decisions,agreements betweenInternationalUnions,local awards and area practice."Italso providesat article V-Settlement of Disputesand Grievances:"Jurisdictional disputes shall be handledby local methods agreed to by theAGC Chapterand the local unionor District Council inthe area where thedispute occurs in the following manner;based ondecisionsof record,agreements and decisions of record as complied[sic I in the Green Book,area practice and/or an agreementagreed to bycontesting parties and theemployer.If this method does not adjudicatethe dispute, it shall behandled by methodsjointly agreed to by the National AssociatedGeneralContractors and theUnited Brotherhood of Carpentersand Joiners ofAmerica."aThe parties have in fact stipulated that at no time during the past 5years has there been any contractual arrangement between the Lathers andthe AGCon the one hand, or the Lathersand the Employeron the other.9 The Lathersclaim to the work was basedupona decision by theNationalJoint Board for Settlementof JurisdictionalDisputes which wasissued August24, 1966,litigated to theSupreme Court,and reaffirmedeffectiveJanuary 15, 1968. (All parties stipulated that the JointBoard wasdisbanded September 30, 1969,and reconstitutedinOctober1969, on antheEmployer was not actually working on theproject.10The AGC filed a Section 8(b)(4)(i) and(ii)(D) charge this same day.Thereafter, by letter dated April 15, 1970, from theJoint Board, the Employer was informed that theLathers and Carpenters Internationals had agreedthat the disputed work was governed by the decisionreferred to earlier(supra,fn. 9) and, therefore, Lathersshould be assigned to install hangers and black ironchannels on the Washington Athletic Club project. Ina series of letters and telegrams exchanged throughoutthe first part of May 1970, the Acoustical Workerswas directed by its International to comply with theJoint Board determination. Finally, the AcousticalWorkers renounced its claim to the work in a letterdated June 2, 1970, to the Lathers. A copy of this letterwas forwarded (June 4, 1970) by the Lathers to theRegional Director for Region 19, Charles M. Hender-son, with a request that the Section 8(b)(4)(i) and(ii)(D) charge be dismissed in view of the fact that theAcousticalWorkers no longer claimed any jurisdic-tion over the work in question.Pursuant to the long-followed Board holding thatan employer must be a party to any settlementagreement before an 8(b)(4)(D) charge can bedismissed, the Regional Director denied the Lathers'dismissal request. The Acoustical Workers officiallyconveyed to the Employer its renunciation of theblack iron channel workin a meetingwith theEmployer on June 19, 1970, just prior to the hearingon July 1 and 2, 1970.B.TheWork in DisputeThe dispute arises from competing claims by theAcoustical Workers, as the bargaining representativefor the Employer's employees, and the Lathers to theinterim basis. In lateFebruary1970, the Joint Board was permanentlyreestablished.)The decision states, in pertinent part,"I.The decision of this HearingsPanel is limited to the jurisdictional disputes of work assignments incontroversybetween lathers and carpenters involved in the installation ofceiling systems ...4.The following types of ceiling systems are includedin this paragraph: Direct Hung Suspension System;AttachedConcealedSystem without Backing Board;Furring Bar Attached System;Furring BarSuspension System;Indirect Hung Suspension System or similar systems.(a) The installation of the 1-1/2 inch channel or similar carrying channeland hangers in any of the above types of systems shall be performed bylathers. (b) The installation of all other work,including the installation of aceiling system in its entirety if no 1-1/2 inch channel or other carryingchannel is used, shall be performed by carpenters."Both the Lathers and the Acoustical Workers, as an affiliate of theCarpenters International, were parties to and are boundby thisdecision.NeithertheAGCnor the Employer was a party to this decision, andneitherthe AGC nationalorganization not the Seattle NorthwestChapterhas beena partyto the Joint Board since its disbandment in September1969. The Employer,however,isbound to Joint Board decisions in somecircumstances through its contract with the Acoustical Workers(seesupra,fn. 7).10The United States District Court for the Western District ofWashington, Northern Division,granted a temporary injunction,April 30,1970, prohibiting all picketing until final disposition of the instant dispute. LATHERS UNION LOCAL 104work of installing hangers and black iron channels forceiling systems in new and remodeled buildings.Specifically, the record indicates that this includes theplacement of inserts-when black iron channels are tobe used-in a new structural ceiling or in an existingceiling from which a ceiling system is to be dropped;the attachment of hangers, usually wire, to the insertsabove; and, the attachment of black iron channels,sometimes referred to as "C" type carrying channels,to the hangers. Black iron channels, while most oftenused at a 1-1 /2 inch width, may be used at 3/4 inch, 1inch, and 2 inch widths. The term "black ironchannel," as the subject of dispute herein, is meant toinclude all of these sizes.C.The Contentionsof theParties1.The Employer (Charging Party AGC):At theoutset, the Employer notes that there is an activedispute before the Board in this case regardless of anyalleged "agreement" between the Lathers and theAcoustical Workers because it was not a party to such"agreement." On the merits, the Employer prefersthat the work in question be assigned to members oftheAcousticalWorkers. Its position rests on thecollective-bargaining agreement between it and theAcoustical Workers; company and practices; relativeskills, economy and efficiency of operations; and themaintenance of a stable and effective work force.2.The Lathers:The Lathers maintains that theBoard has no jurisdiction in this case and, therefore,the charge should be dismissed. On this point, it citesthe recent United States Court of Appeals for theDistrict of Columbia case,PlasterersLocal 79 v.N.L. R. B. (Southwestern ConstructionCo.)," in whichthe Court held that the Board may not ignore anagreement between two unions to settle a jurisdiction-al dispute through the construction industry's JointBoard even though the employer has not agreed alsoto be bound by such action. The Court interpretsSection 10(k) of the Act to mean that rival unions arethe only parties to a jurisdictional dispute.3.The Acoustical Workers:Until June 2, 1970, theAcousticalWorkers claimed the disputed workprimarily because, in terms of area practice and thepractice of the Employer, its members have alwaysperformed this work. After June 2, 1970, it states thatthematter has been taken out of its hands by theCarpenters International which has disclaimed juris-diction over the disputed work as a result of the JointBoard's determination.11440F 2d 174 (C.A.D C.), denied enforcement 172 NLRB No 77, seealso 167 NLRB 185.12 See the dissentingopinion of Circuit JudgeMacKinnon inD.Applicability of the Statute367Before the Board proceeds with a determination ofdispute pursuant to Section 10(k) of the Act, it mustbe satisfied that there is reasonable cause to believethat Section 8(b)(4)(D) has been violated.The record shows, and the Lathers does not deny,that on March 27, 1970, its representative sought anddemanded from the Employer the assignment oflathers rather than acoustical workmen to do the workof installing inserts, hangers, and black iron channelson the Washington Athletic Club remodeling projectin Seattle.When the request was denied, the Lathersproceeded to establish a picket at the jobsite whichresulted in a work stoppage by all crafts on March 30,1970.Accordingly, we conclude that, on the basis of theentire record, there is reasonable cause to believe aviolation of Section 8(b)(4)(D) has occurred, and thatthe dispute is properly before the Board for determi-nation under Section 10(k) of the Act.However, before considering the merits of thisdispute, we note that the Lathers defense herein is thattheRegional Director erred in not dismissing thecharge prior to the hearing because the parties hadagreed upon a voluntary method of adjustment of thedispute. It argues that the term "parties" as used inSection 10(k) does not mean the employer and twounions or groups of employees claiming the work indispute need agree upon a method of voluntaryadjustment of the dispute for the Board to quash thenotice of hearing, but only that the two unions orgroups of employees must so agree. Since the Lathersand the Acoustical Workers are both subject to theJoint Board's jurisdiction, the argument concludesthat the notice of hearing should have been quashed.With due respect for the opinion of a majority of theDistrict of Columbia Court of Appeals in support ofthis position, as recently announced inSouthwesternConstruction (supra,fn. 11), we continue to adhere toour longstanding and consistent position 12 thatSection 10(k) must be interpreted to mean that theemployer controlling the work assignment, as well asthe rival unions or groups of employees involved,comprise the "parties to such dispute," and all mustapprove and enter into a voluntary settlementprocedure in order to preclude a hearing anddetermination pursuant to that Section.13 Finally, wenote that the Board's interpretation of this aspect ofSection 10(k) was neither questioned nor disturbedwhen the National Labor Relations Act was mostSouthwesternConstruction(citedsupra)13For an extensive compilation of Board's cases in point,see fn I inJudge MacKinnon's dissenting opinion noted above. 368DECISIONSOF NATIONALLABOR RELATIONS BOARDrecently amended by Congress in 1959. Accordingly,we find no merit in this contention of the Lathers.14E.Merits of the DisputeIn theCBScase,15 the Supreme Court charged theBoard with the "responsibility and duty to decidewhich of two or more employee groups claiming theright to perform certain work tasks is right and thenspecifically to award such tasks in accordance with itsdecision." Pursuant to the mandate, the Board in theJ.A. Jonescase 16 stated that it would thenceforthdetermine the properassignmentof disputed workonly after taking into account and balancing allrelevant factors. The following factors are asserted insupport of the claims of the parties herein.1.Collective-bargaining agreementSince the Acoustical Workers Local involved in thiscase was chartered in 1952, the record reveals that ithas enjoyed a more than satisfactory bargainingrelationship with the Employer and with other KingCounty,Washington, employers in the business ofinstallingceiling systems. All of the employers havealmost exclusively used acoustical workers in theirbusiness.The Employer's work force is no exception,being at mosttimeswholly comprised of. theseworkers. As stipulated by the parties, for the last 5years, there has never been any kind of bargainingrelationship between the Lathers and the Employerand/or the AGC.The current contract covering the Employer's workforce was entered into by the Employer (representedby the AGC) and by the Acoustical Workers(represented by the Carpenters International) onFebruary 21, 1968.While that agreement providesthat the work covered shall be,inter alia,"Green Bookdecisions, "17and also that settlement of jurisdictionaldisputes shall be basedon,inter alia,"decisions ofrecord as complied [sic] in the Green Book"(supra,fn.7),both provisions also base work covered anddispute settlement on "area practice." Because thisagreementwas entered into approximately 18 monthsafter the issuance of the "Green Book" decision onthe installation of ceiling systems(supra,fn. 9), andalsomorethan I month after its January 15, 1968,effective date, we cannot find, nor does the Acoustical14We also note that the record is not altogether clear as to whether theJoint Board decision actually does determine the entire dispute between theLathers and the Acoustical Workers. The disputed work in this case isdefined as simply"hangers and black iron channels" whereas the JointBoard decision speaks of"1-1/2 inch channel or similar carrying channeland hangers" (seesupra,fn. 9).While the record shows agreement betweenthe unions as to what"black iron channel"and "1-1/2 inch channel mean(and it is the same),it does not reveal a precise and agreed to definition of..or similar carrying channel."rsN.L.R.B. v. Radio and Television Broadcast Engineers Union, Local1212,International BrotherhoodofElectricalWorkers,AFL-CIO(ColumbiaWorkers Local herein argue otherwise, that thiscontract was meant to establish Joint Board decisionsas the controlling factors in these two provisions. Onthe contrary, we conclude that such factors are simplyone of a number of factors to be considered, with the"area practice" factor especially relevant to thisdispute as discussedinfra.Therefore,we do not find the sole collective-bargaining agreement between parties to this disputeas controlling.2.Company and industry practicesIn addition to the fact that the record points to theutilization of acoustical workers for practically allwork in connection with the installation of suspendedacoustical ceilings in King County, Washington, theparties have stipulated, with specific reference to thetype of work which gave rise to this dispute, that forthe last 5 years at least 90 percent of it has been doneby members of the Acoustical Workers. Furthermore,any period in excess of 5 years and any percentage inexcess of 90 percent were also stipulated to beunimportant for the purposes of this case. It is alsoestablished that the Employer herein is responsible for60 percent of all the ceiling systems work in thecounty.The record is silent as to construction industrypractice in other areas of the country in terms of thedisputed work, or in terms of all acoustical ceilingwork. It is clear that prior to March 1970, in KingCounty, there was never any objection from theLathers concerning the use of acoustical workers forany part of the suspended ceiling installation process.In view of these considerations, we find thatcompany and industry practices favor the AcousticalWorkers.3.Relative skills, economy and efficiency ofoperationsThe "black iron" channel disputed herein is onlyone of a number of types of carrying channels used forsuspendedceilings.18As previously found,membersof the AcousticalWorkers have for years beenengaged in the installation of all of these kinds ofcarrying channels. Overall,ceilinginstallationworkrequires experience and skill because it involves theBroadcastingSystem),364 U.S. 573, 586.16International Association of Machinists,Lodge No. 1743, AFL-CIO (J.A. Jones ConstructionCompany),135 NLRB 1402.17The "Green Book"refers to a publicationby theBuilding andConstruction Trades Department,AFL-CIO,which contains the Plan forSettling JurisdictionalDisputes Nationally andLocally,and Agreementsand Decisions Rendered Affecting the Building Industry. The decision(supra,In. 9) relied on by the Lathers in this case is included in the book.raThe most common other types are the "H-bar" and"T-bar" ironchannels which are silver in color. LATHERS UNION LOCAL 104use of finished precut materials and difficulties arecommonly encounteredsince it isnecessary toaccomodate a particular ceiling system and itscomponents to electrical and mechanical layoutsalready established. Of particular importance in thearea of experience and skill, too, is the fact that thefinished ceiling mustmaintaina proper and uniformheight, and this is directly related to the lengths atwhich each wire hanger is set when attached to ceilinginserts and then the overall result when the specifictype of carrying channel is attached to the hanger.The amount of adjustment required after the ceilingpanels are attached to the carrying channel in order toarrive at a finished ceiling of uniform and properheight is directly related to the degree of skillpossessed by the worker in carrying out each phase ofthe entire operation.While it is not disputed thatLathers could, with relativeease,perfect the basic skillinvolved in placing ceiling inserts and attachinghangers and black iron carrying channels, it isapparent that it will take some time for lathers toperfect the kind of skill and precision which, over theyears, the acoustical workers have developed inproducing satisfactory finished suspended ceilings.Finally, there is another aspect of experience and skillwhich weighs in favor of the acoustical workers.Although ceiling work in new buildings ordinarilyproceeds according to blueprint plans and specifica-tions,blueprints are rarely available when remodelingwork is done on older buildings. In these instances,which account for approximately 25 percent of theEmployer's business, workmen customarily do theirjobs on the basis of verbal instructions and specifica-tions. Clearly, past experience becomes an invaluableasset in these circumstances, and the average numberof years in the business for the Employer's usual workforce of 60 men is about 12 years.Itmust be kept in mind that we are concerned herewith a small aspect of ceiling installation work. TheEmployer has estimated that, of the total installationprocess of any given ceiling, only about 10 to 15percent of the completed job was devoted to thesupporting members (inserts-hangers-carrying chan-nels).Moreover, black iron channel, while thecheapest to install, is not the type of carrying channelmost often used; the Employer estimates that onlyabout 2 to 3 percent of its total manhours is devoted toits installation. There is another feature of carryingchannel installation that is pertinent here. Although itmight seem as though the three disputed installationsteps would follow in continuous sequence, this is notthe case. Assuming that the disputed work is per-formed by lathers, after inserts are placed, other workwould usually be done and, particularly, wall molding369would be attached by acoustical workers because itdetermines ceiling height.Hangers and carryingchannel would be attached next by lathers, and thenacoustical workers would take over again to put thefinished acoustical panels in place. If the ceiling wasnot level, as is usually so, hangers and carryingchannel would have to be adjusted. In the instantdispute, lathers claim this adjustment operation ifblack iron channel is used. If the workassignmentremains as it now is, acoustical workers wouldperform all phases of this operation. Obviously, tobreak up intosegments and assignto two differentemployee groups what is logically and what has in factalways been a continuous job operationwill result inincreased jobmanhours, increased lost-time man-hours, and higher overall costs. The Employer hasadded that such a job differentiation is likely to resultin an extremely uncertain situation in terms of everdetermining in advance the time and cost for a givenjob. This is because,since allof the types of carryingchannel serve the same function and are generallyinterchangeable, except that black iron is cheaper, thetype of channel used on a job is frequently changedduring the course of construction. Such a change wasactuallymade on the Washington Athletic Clubproject.Therefore, we find that the factors of skill, economy,and efficiency of operations also favor the AcousticalWorkers claim to the work.4.Gain or loss of employmentThe Employer has developed an essentially stablework force of approximately 60 acoustical workers.These employees, for the most part, have retainedtheir jobs for long periods of time without frequentlayoffs and referrals back to the hiring hall. TheEmployer testified that the award of even so limited apart of their current duties to lathers willnecessitatelaying off some of the now full-time employedacoustical workers.Despite the record evidence that lathers presentlyhave an unemploymentrate inKing County of about10 to 20 percent,19 the work requested herein wouldprovide only 2 to 3 percent of the Employer's totalmanhours.Moreover, this would not be steadyemployment such as the Employer is able to provideto acoustical workers, but the Employer would onlybe calling on lathers for black iron installation as jobneeds arose.We conclude that a finding herein that the Lathersare entitled to the disputed work wouldnot result in aparticularly significant gain in employment opportu-nitiesfor itsmembers. But, such an award would19There is no indication as to how this rate compares with that of thewhole constructionindustry, orwith thatof other King Countyindustries 370DECISIONSOF NATIONALLABOR RELATIONS BOARDapparently bring about a loss of full-time employmentfor some of the Employer's trained and experiencedacoustical workmen.Therefore,we do not find thatthe employment factor favors the Lathers.CONCLUSIONSUpon the entire record in this case and theforegoing consideration of all relevant factors, inparticular the factors of company and industrypractices,relative skills,economy, and efficiency ofoperations,we conclude that employees of theEmployer who are represented by the AcousticalWorkers are entitled to the work in question, and weshall determine the dispute in their favor.We do not,however,award the work to the Acoustical Workersor its members.Prior to the hearing in this case,on May 28, 1970,the Employer filed a motion that has been referred tothe Board to extend the scope of the proceeding toinclude not only the designated work at the Washing-ton Athletic Club remodeling project but also to allsimilar work done by the Employer within KingCounty,Washington.Since,in light of all theforegoing,there is a strongprobabilitythat similardisputes involvingtheLathersmay occur in thefuture,we holdthat the determination in this caseapplies notonly to thejob inwhichthe dispute arosebut also to all similar work donein King County,Washington, by the Employer.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in thisproceeding,theNationalLaborRelations Boardhereby makesthe following determination of dispute:Employeesof TheBlaine PettyCompany,Issaquah,Washington,who are currently representedby Acous-ticalWorkersLocal1982, affiliatedwithUnitedBrotherhoodof Carpenters and Joiners of America,AFL-CIO,are entitled to install inserts, hangers, andblackiron channels for ceiling systems in KingCounty,Washington.